Citation Nr: 0948677	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-26 730	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a genitourinary system 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to March 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which declined to reopen a claim of service 
connection for urinary urgency.

In his Substantive Appeal (VA Form 9), the Veteran requested 
a Central Office hearing before a Veterans Law Judge.  In 
July 2007 correspondence, VA requested that the Veteran 
clarify his hearing request and notified him that failure to 
respond would result in the Board assuming that the Veteran 
did not want a hearing.  Neither the Veteran nor his 
representative has responded to his request; therefore, the 
Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (2009).

In September 2007, the Board reopened the underlying claim of 
service connection for a genitourinary system disorder and 
remanded it to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  In August 
2009, the Board denied service connection for a genitourinary 
system disorder as secondary to the Veteran's service-
connected lumbar spine disorder but remanded the claim for 
service connection on a direct basis to the RO/AMC.    


FINDINGS OF FACT

The Veteran's claimed genitourinary system disorder has not 
been shown to be causally or etiologically related to active 
service. 


CONCLUSION OF LAW

The Veteran's claimed genitourinary system disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2002, March and May 2004, April 
2007, April and September 2008, and August 2009, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of her claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a 
genitourinary system disorder on a direct basis.  Thus, any 
failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the April 2007, April 2008, 
and August 2009 VCAA notice letters, as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although, as noted in the Introduction, 
his Board hearing request is deemed withdrawn.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that she incurred a genitourinary system 
disorder during active service.  The Board notes at the 
outset that, as the issue of service connection for a 
genitourinary system disorder as secondary to the Veteran's 
service-connected lumbar spine disorder already has been 
denied,  this decision will adjudicate the issue of 
entitlement to service connection for a genitourinary system 
disorder on a direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that she 
underwent treatment for bladder urgency beginning in May 
1998.  He reported increased urine output and stated that he 
had to urinate shortly after consuming fluids.  Examination 
did not find an underlying etiology and no diagnosis of a 
genitourinary condition was shown.  Service treatment records 
also indicate that the Veteran was seen in December 1998 and 
had normal bladder function at that time.  There were no 
nocturnal symptoms and no prostate problems.  

In January 1999 the Veteran was afforded a VA examination.  
During that examination the Veteran complained of urinary 
frequency, urgency and occasional loss of control.  The 
Veteran indicated that he had increased episodes of urgency 
when he was anxious or nervous, or if he was not able to void 
quickly, he lost bladder control.  The examiner noted that 
the Veteran had normal bladder function and that there were 
no nocturnal symptoms or prostate problems.

VA treatment records from February 2001 through May 2009 show 
treatment for urinary urgency, numbness in the low abdomen 
near the bladder area, and bladder spasms.  A May 2001 CT 
scan of the pelvis was negative.  An April 2004 treatment 
record noted that the Veteran reported that he would leak if 
he didn't make it to the bathroom on time.  A December 2004 
intravenous pyelogram found that no significant abnormality 
was noted; mild post void residue was present in the urinary 
bladder.  

In June 2005 an additional VA examination was conducted.  
During that examination the Veteran indicated a history of 
lower abdominal discomfort along with urinary urgency and 
frequency.  Urologic evaluation revealed no significant 
pathology and neurologic evaluation did not show any nerve 
impingement in the lumbar area.  The Veteran was diagnosed 
with a neurogenic bladder.  The examiner opined that the lack 
or urologic findings and evidence of chronic back problems 
suggested that urinary frequency was more likely related to a 
neurologic origin and more current studies of the spine and a 
neurologic evaluation would help define this better.

On VA examination in December 2006 the examiner indicated 
that he had reviewed the claims file and diagnosed the 
Veteran with prostatitis/prostatism.  The examiner noted that 
additional data to confirm the prostatic hypertrophy were 
seen upon CT scan of the pelvis from February 2002.  The 
impression of the CT scan was that the prostate appeared 
mildly enlarged; otherwise it was a negative CT scan of the 
pelvis.  The examiner found, and an urologist consultant 
affirmed, that the Veteran's irritative voiding symptoms were 
consistent with a diagnosis of benign prostatic hypertrophy, 
specifically when the median lobe was involved, as it was in 
this case.  The post void residual findings were indicative 
that the condition was not due to a neurogenic bladder.  
Therefore, the VA examiner opined that the Veteran's urinary 
urgency and urge incontinence were due to benign prostatic 
hypertrophy and less likely than not due to the service-
connected lumbosacral spine condition.

The most recent VA examination was conducted in June 2009.  
The examiner noted that the digital rectal examination and 
the Veteran's history showed a diagnosis of benign prostate 
enlargement.  There were no other residuals of genitourinary 
disease.  The Veteran had a PSA done in April 2005 that was 
normal.  He did not show up for follow-up PSA and prostate 
examination.  The final diagnosis was benign prostate 
enlargement that caused urge incontinence and frequent 
urination.  The Veteran reported urinary frequency of five to 
six times daily.  He reported that he needed to urinate once 
during the night.  He denied hesitancy, slow stream, dysuria 
and blood in the urine.  The Veteran was not on any 
medication for prostate enlargement at that time.  He did not 
have diabetes or any psychological or neurologic disorders.  
In September 2009 an addendum was added to that examination 
report wherein the examiner opined that the Veteran's benign 
prostate enlargement causing frequency and urgency of 
urination was less likely than not related to the Veteran's 
urinary frequency complaints in service.  The examiner 
explained that the Veteran's December 1998 treatment records 
indicated normal bladder function, no nocturnal symptoms and 
no prostate problems.  

The Board finds that the preponderance of the evidence is 
against granting service connection for a genitourinary 
system disorder on a direct basis.  A claimant is responsible 
for supporting a claim for benefits under laws administered 
by the VA, and the Veteran was clearly advised of the need to 
submit medical evidence not just of the existence of a 
disability, but of a nexus or relationship between that 
condition and service.  The Veteran has failed to do so.  The 
Veteran obviously believes that her urinary frequency and 
urgency is due to service, but she has presented no 
corroborating medical evidence supporting this belief.  In 
fact, the only competent evidence regarding etiology is that 
of VA examiners who have opined that the Veteran's urinary 
frequency and urgency are a result of benign prostate 
hypertrophy and less likely than not related to urinary 
urgency in service.  

The Veteran certainly is competent to report symptoms such as 
urinary frequency and urgency which are easily recognizable 
symptoms that come through senses.  As a lay person, however, 
the Veteran is not competent to offer an opinion on a matter 
clearly requiring medical expertise such as opining that her 
urinary symptoms are etiologically related to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the Veteran's lay 
statements alone can serve to establish an association 
between the claimed disability and service.  The Board 
assigns great probative weight to the opinions of the VA 
examiners.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a genitourinary system 
disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


